Citation Nr: 9912581	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-17 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for tear of quadriceps 
femoris muscle of the left thigh, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from August 1979 to February 
1985.  

The appeal arises from a rating decision dated in April 1997 
in which the Regional Office (RO) granted a 10 percent 
evaluation for tear of quadriceps femoris muscle of the left 
thigh.  The veteran subsequently perfected an appeal of that 
decision; and a hearing was held before the undersigned, a 
member of the Board of Veterans' Appeals (Board), at the RO 
in December 1998.  

The veteran has also raised the issues of entitlement to 
service connection for disabilities of the left hip, left 
knee and left ankle secondary to his service-connected tear 
of quadriceps femoris muscle of the left thigh; and he has 
submitted medical records in support of those claims.  These 
additional service connection claims are referred to the RO 
for appropriate action.  


REMAND

The Board notes that the veteran's service-connected tear of 
quadriceps femoris muscle of the left thigh has been 
evaluated under the provisions of Diagnostic Code 5314.  
Under that Diagnostic Code, the functions of muscle group XIV 
include extension of the knee, simultaneous flexion of the 
hip and flexion of the knee and acting with hamstrings in 
synchronizing the hip and knee.  

The veteran underwent a VA examination in March 1997, after 
filing the claim currently on appeal.  That examination 
revealed the degrees of internal and external rotation of the 
hip; however, the examination report does not discuss whether 
there was limitation of flexion of the left hip or limitation 
of motion of the left knee attributable to the service-
connected left thigh muscle tear.  Additionally, VA 
outpatient treatment records and the reports of private 
medical examinations show there was restricted motion of the 
left hip.  There is also probative medical evidence that the 
veteran has arthritis of the left hip and chondromalacia of 
the left knee.  

Moreover, in a letter dated in January 1998, a VA physician 
related that the veteran's main complaint was severe left hip 
pain and that clinical examination showed decreased range of 
motion of the hip and pain with range of motion; and that 
physician concluded that the veteran had osteoarthritis which 
caused him pain. 

In light of the evidence discussed above, the Board finds 
that another VA examination is warranted in order to try and 
distinguish any impairment involving the left hip and left 
knee due to the service-connected tear of quadriceps femoris 
muscle of the left thigh from any such impairment due to 
other disabilities, which are not currently service-
connected.  

Additionally, while the veteran has submitted copies of VA 
outpatient treatment records, to ensure that all such records 
are obtained and considered, the RO should request all such 
records pertinent to the current increased rating claim.  The 
Board notes that it appears that, in March 1997, the RO may 
have requested VA outpatient treatment records; however, it 
is unclear from the response whether the search, which 
produced no records, was for all records dated since December 
1995 or only records dated December 1, 1995.  

The Board also notes that the veteran submitted a copy of the 
decision by an Administrative Law Judge of the Social 
Security Administration to grant disability benefits in 
October 1998.  However, it is not clear if the RO has been 
provided with copies of all medical records associated with 
that decision.  To ensure that all pertinent evidence has 
been obtained, the RO should request copies of all such 
records.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the U.S. Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to 



March 1, 1999).  For that reason, the case is REMANDED to the 
RO for the following development: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

2.  To ensure that all pertinent evidence 
has been obtained, the RO should also 
attempt to secure copies of all VA 
medical records pertaining to the veteran 
dated from December 1995.  

3.  The RO should then schedule the 
veteran for a VA examination for the 
purpose of ascertaining the severity of 
his service-connected tear of quadriceps 
femoris muscle of the left thigh.  It is 
very important that the examiner be 
afforded an opportunity to review the 
veteran's claims file prior to the 
examination; and the examination should 
include all necessary tests and studies.  
Also, the veteran's left hip and left 
knee should be examined for degrees of 
both active and passive range of motion.  
The examiner should also be asked to note 
the normal range of motion of the hip and 
knee.  The examiner is asked to determine 
what, if any, limitation of motion or 
other functional impairment of the left 
hip and left knee is due to the service-
connected tear of quadriceps femoris 
muscle of the left thigh rather than 
other disorders, such as arthritis and 
chondromalacia.   Additionally, the 
examiner should note if the veteran's 
left thigh, hip or knee exhibits weakened 
movement, excess fatigability, and  
incoordination due to the service-
connected muscle injury and whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
thigh, hip or knee is used repeatedly 
over a period of time.  Such 
determinations should, if feasible, be 
portrayed in terms of the degrees of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  Any 
other impairment attributed to the 
service-connected tear of quadriceps 
femoris muscle of the left thigh should 
also be reported, and the extent of any 
such impairment should be described.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



